 

Exhibit 10.2(a)
 
 
 
 
Schedule of Supplemental Executive Retirement Plan Agreements of Named Executive
Officers dated as of September 30, 2010.
 
 
Name
 
Maximum SERP Benefit Payable at Retirement
 
Laurence M. Downes, President and Chief Executive Officer
 
$250,000
 
Mariellen Dugan, Senior Vice President and General Counsel
 
$125,000
 
Kathleen T. Ellis, Senior Vice President, Corporate Affairs
 
$125,000
 
Glenn C. Lockwood, Senior Vice President and Chief Financial Officer
 
$125,000
 
Stephen D. Westhoven, Senior Vice President, NJR Energy Services Company
 
$125,000

 

 